Fill in this information to identify the case:

Debtor 1

Debtor 2
(Spouse, if fing

United States Bankruptcy Court for the: Northern District of Wa

Case number 1200507

 

 

Official Form 410
Proof of Claim 0419

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this ferm to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503,

Filers must leave out or redact information thal is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages. and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 457, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Part | Identify the Claim

1. Who is the current Hildreth & Co., LLC

creditor? = Sei
Name of the current creditor {the person or entity fo be paid for this claim)

Other names the creditor used with the debtor

2, Has this claim been ’
acquired fram ‘No

someone else? OQ) Yes. From whom?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

Sete leenay Hildreth & Cu., LLC

 

Federal Rule of Name a Name a rr
Bankruptcy Procedure ' .
(FREP) 2002(9) eee So _

Number Street Number Street

Charles City, Iowa 50616
City — Slate ZIP Code City - State ZiP Code
847-456-1911
Contact phone Contact phone
Contact email charleythomson(@ hotmail.com Contact email

Uniform claim identifier for electronic payments in chapter 13 {if you use one):

4 Does this claim amend No

one already filed? () Yes. Claim number on coun claims registry (if known) Filed on
MM § DD YYYY
5. Do youknowifanyone §] No
else has filed a proof UL) Yes. Who made the earlier filing?
of claim for this claim?
Official Form 410 Proof of Claim page 7

Case 6:20-cv-02041-CJW-KEM Document 12-18 Filed 07/07/20 Page 1of 3
[Pare 2: | Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number

you use to identify the
debtor?

7. How much is the claim?

&. What is the basis of the
claim?

9. Is all or part of the claim
secured?

10. Is this claim based ona
lease?

11. Is this claim subject to a
right of setoff?

Official Form 410

E) No

2) Yes. Last 4 digits of the debtor's account or any number you use lo identify the debtor:

5 unknown

. Does this amount include interest or other charges?

 

1) No

Ci Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001icH2\(A)

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card

Attach redacted copies of any documents supporling the claim required by Bankruptcy Rule 3001{c)

Limit disclosing information thal is entitled to privacy, such as health care information.

Reimbursement lor payment of invoices from suppliers not paid by Debtor for which Hildreth may be jointly liable.

KJ No

 

Ol Yes. The claim is secured by a lien on properly

E] Yes. Identify the property:

Nature of property:

LI Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

C) Motor vehicle

(J other. Describe

Basis for perfection:

Attach redacted copies of documents, if any, thal show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of litle, financing statement. or other document that shows the lien has
been filed or recorded.)

 

Value of property: $

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured

amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: 5

Annual Interest Rate (when case was filed) %

CO) Fixed

CO} Variable
No
LJ Yes. Amount necessary to cure any default as of the date of the petition. 3
®] No

Proof of Claim page 2

Case 6:20-cv-02041-CJW-KEM Document 12-18 Filed 07/07/20 Page 2 of 3
12 Is all or part ofthe claim EJ No
entitled to priority under

11 U.S.C. § 507(a)? L) Yes. Check one: Amount entitled to priority
A claim may be partly (2 Domestic support obligations (including alimony and child support) under

priority and partly 11 U.S.C. § 507 (ay 1A) or (a)(1)(B). $

honpriority, For example,

in some calegories, the Q Up to $3,025* of deposits toward purchase, lease, or rental of property or services for

law limits the ammount personal, family, or household use. 11 U.S.C. § 507(a}(7}

entilled to priorily.

C) wages, salaries, or commissions {up to $13,650") earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier.
11 U.S.C. § 507fa}(4)

(J Taxes or penaities owed to governmental units. 11 U.S.C. § 507(a)(8). $
(J Contributions to an employee benefil plan, 11 U.S.C. § 507(a}(5). $
QO) Other Specify subsection of 11 U.S.C. § 507(a){__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years afler that for cases begun on or after the date of adjustment,

Ee Sign Below

The person completing Check the appropriate box:

this proof of ciaim must

sign and date it. &3 | am the creditor.

FREP 9011(b}. (3 | am the creditor's attorney or authorized agent,

if you file this can (J 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004
ee | am a guarantor. surety, endorser. or other codebtor. Bankruptcy Rule 3005.

5005(a)(2} authorizes courts
to establish focal rules
specifying what a signature

7 | understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the

amount of the claim, the creditor gave the debtor credit for any payments received toward the debt
A person who files a
fraudulent claim could be = | have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000, and correct.
imprisoned for up to 5

antares cues 4157, and t declare under penalty of perjury that the foregoing is true and correct.

3571.
Executed on date le nh
i Y¥r¥
HILDRET, CO., LLC, an Lowa limited lability company
hth
i -
Print the name of the person who is completing and signing this claim:
Name Charkes Me Thoms
First name Middle name Last name
Title
Company Z
Identify the corporate servicer as the company if the authorized agent is a servicer
Address LEIGN. Grand Ave. + Suite 30 300
Number Street
Charles City, lowa 50616
City State ZIP Code _ -
Contact phone SFG: 1911 Email charleythomson(@ hotmail.com
Official Form 410 Proof of Claim page 3

Case 6:20-cv-02041-CJW-KEM Document 12-18 Filed 07/07/20 Page 3 of 3
